Citation Nr: 9909461	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  95-25 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to assignment of a disability evaluation in 
excess of 20 percent for post-operative residuals of a 
cervical spine disability, for the period from March 9, 1994 
to July 8, 1994.

2.  Entitlement to assignment of a higher disability 
evaluation for post-operative residuals of a cervical spine 
disability, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1979 to 
October 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the benefits sought on 
appeal.  


REMAND

A preliminary review of this appeal reveals that the most 
recent Supplemental Statement of the Case (SSOC) was issued 
in July 1995.  Subsequently, in September 1995, the veteran 
appeared at a hearing before the undersigned Member of the 
Board.  At that hearing, the veteran proffered additional 
evidence, and submitted a waiver of RO consideration of such 
evidence.  See 38 C.F.R. § 20.1304(c) (1998).  Such evidence 
included:  private medical records from the Winder Medical 
Professional Association, dated in February 1994; private 
medical records from M. Chedid, M.D., dated in February 1994; 
private medical records from an unnamed source, dated in 
September 1995; and, a statement from the veteran.  
Additional VA medical records were associated with the 
veteran's claims folder in November 1995, reflecting 
treatment from January 1994 to June 1995.  In May 1996, the 
RO issued a rating decision, granting a 40 percent evaluation 
for a cervical spine disability from July 8, 1994.  An 
evaluation in excess of 40 percent for a cervical spine 
disability was denied.  

Following the May 1996 rating decision, the veteran continued 
his appeal, and additional pertinent medical evidence was 
associated with the veteran's claims file.  This evidence 
included both VA medical records, such as a September 1996 VA 
examination report, and private medical records from P. P. 
Harris, M.D.  In January 1999, this appeal was certified to 
the Board for disposition.

Significantly, the Board notes that following the May 1996 
rating decision, the RO failed to issue another SSOC, before 
certifying this appeal to the Board.  According to 38 C.F.R. 
§ 19.31, a SSOC must be furnished to the veteran when 
additional pertinent evidence is received after a Statement 
of the Case (SOC) or the most recent SSOC has been issued.  
See 38 U.S.C.A. § 7105(d)(West 1991).  As such, this 
procedural defect must be cured by the RO.  38 C.F.R. 
§ 19.9(a).

Therefore, in order to afford the veteran due process, this 
case is REMANDED to the RO for the following action:

The veteran should be furnished an SSOC 
addressing all evidence pertaining to his 
claims for:  entitlement to assignment of 
a disability evaluation in excess of 20 
percent for post-operative residuals of a 
cervical spine disability, for the period 
from March 9, 1994 to July 8, 1994; and, 
for entitlement to assignment of a higher 
disability evaluation for post-operative 
residuals of a cervical spine disability, 
currently evaluated as 40 percent 
disabling.  Specifically, the RO should 
consider the evidence associated with the 
veteran's claims file since the July 1995 
SSOC, along with all the evidence of 
record.  The veteran and his 
representative should be afforded an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development, and the Board does not 
intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  The veteran is 
free to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified by the RO.  




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 4 -


